DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 23 July 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time new matter.  Applicant is requested to point to specific support in the specification for measuring the resonant second harmonic intensity emitted from the analyte of interest.
Claim 28 recites detecting performed using a coherent label-free resonant second harmonic direct detection system.  The specification as originally filed does not disclose a coherent label-free resonant second harmonic direct detection system.  The specification discloses a coherent second-order nonlinear optical technique at paragraph 76, but fails to disclose the coherent technique as part of a system.  Nowhere does the specification disclose a “direct detection system”.  As such, the recitation of a coherent label-free resonant second harmonic direct detection system is rejected as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 8-11 recite “the label-free second harmonic detection system”, which is not recited previously in any of claims 8-11 or in independent claim 1.  Therefore there is insufficient antecedent basis for this limitation in the claims. 
Claim 28 recites a coherent label-free resonant second harmonic direct detection system, which renders the claim vague and indefinite.  The specification fails to provide a definition for such a detection system and such a system is not a term known or commonly used in the prior art.  As such, it is not possible to determine the metes and bounds of the claim because it is unclear what components are required by a coherent label-free resonant second harmonic direct detection system.  For the purposes of examination, any system that is capable of performing the detection method of claim 1 is considered a coherent label-free resonant second harmonic direct detection system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenthal (US 2014/0248709) in view of Liscindini et al. (US 2011/0236998).
Eisenthanl teaches a method of detecting an analyte of interest comprising:
introducing a sample comprising an analyte of interest to a interacting molecule (interacting molecules are free in solution, par. 29 and interact with molecules in the sample, par. 32);
incubating the sample and interacting molecules under conditions sufficient to allow binding of the analyte of interest to the interacting molecules (sample contains free target molecule that form a complex with the interacting molecule, par. 32); and
detecting the binding of the analyte of interest to the interacting molecule (complex produces second harmonic generation that is detected, par. 32) in a label free system (no labels, par. 16 and 19; label-free spectroscopic probing of molecules, par. 24) by measuring the resonant second harmonic intensity emitted from the analyte of interest (complex, and therefore the analyte, produces second harmonic generation that 
Eisenthal teach the interacting molecule being a protein (par. 6), but fail to teach the interacting molecule being an antibody that binds with the analyte of interest.
Liscindini et al. teach a method comprising: introducing a sample comprising a target protein analyte of interest to an antibody (par. 16-17 and 67); incubating the sample and antibody under conditions sufficient to allow for binding between the analyte and antibody (par. 16-17 and 67) and detecting the binding of the analyte and antibody using a label-free optical detection system (par. 68), in order to provide highly sensitive and fast detection of an analyte in a sample (par. 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the interacting molecule for binding a protein target analyte in the method of Eisenthal, an antibody that binds a protein target analyte as taught by Liscindini et al. because Eisenthal is generic with respect to the type of interacting molecule that can be incorporated into the method and one would be motivated to use the appropriate binding reagent for detection of the desired protein target analyte. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Eisenthal and Liscindini are similarly drawn to detection of binding between a protein target and a biological molecule that interacts with the target by measuring second harmonic intensity.  It is noted that Liscindini is drawn to an immobilized biological molecule and Eisenthal’s 
With respect to claim 2, Eisenthal teaches the analyte is a protein, nucleic acid or small molecule (par. 6).
With respect to claims 3 and 4, Eisenthal teaches the sample is a blood biological sample (par. 5).
With respect to claim 7, Eisenthal teaches the concentration of analyte in the sample is picomolar (par. 27), which is encompassed by the recited range of sub-femtomolar or greater. 
With respect to claim 8, Eisenthal teaches using second harmonic imaging to detect the binding of the analyte of interest (imaging optics allow for inspection of the binding of the molecular species, par. 42).
With respect to claims 9 and 10, Eisenthal teaches determining the binding properties of the analyte of interest using second-harmonic correlation spectroscopy (second harmonic spectroscopic methods, par. 16; change in signal is correlated to the rate of binding or other property of binding, par. 25).
With respect to claim 10, Eisenthal teaches using second-harmonic correlation spectroscopy to determine binding affinity data for the analyte of interest based upon a measured concentration of analyte (second harmonic spectroscopic methods, par. 16; change in signal is correlated to the rate of binding or other property of binding, par. 25; binding affinity is a binding property that is determined, par. 6); and using second 
With respect to claim 28, Eisenthal teaches the detecting of the binding of the analyte of interest to the interacting molecule as recited in claim 1 and is therefore considered to perform the detection using a coherent label-free resonant second harmonic direct detection system (par. 15 and 54).

Claims 1 and 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (Analytical Chemistry, 2011, pgs. 201-208) in view of Eisenthal (US 2012/0202296) further in view of Eisenthal (US 2014/0248709).
Nguyen et al. teach a method of detecting an analyte of interest comprising:
introducing a sample comprising an analyte to an antibody (biotinylated lipid bilayer (PSLBs) is interpreted as the claimed analyte and the anti-biotin antibody is interpreted as the claimed antibody, pg. 202, right column, ligand-protein binding assay);
incubating the sample an antibody under conditions sufficient to allow binding of the analyte to the antibody (biotinylated lipid bilayer analyte binds to the antibiotin antibody, pg. 207, left column, first paragraph); and
detecting the binding of the analyte of interest to the antibody in a label free system by measuring a resonant second harmonic intensity (detection without an external label, pg. 202, left column, last paragraph; resonant second harmonic intensity, pg. 203, left column, first paragraph).

	Eisenthal (‘296) teaches a method of detecting molecule-molecule binding by measuring second harmonic intensity (par. 94), wherein a frequency of the incident light is tuned to an electronic resonance of a molecule (par. 97) and therefore measures resonant second harmonic intensity that is emitted from the analyte of interest (par. 94-97), in order to selectively probe a molecule in the presence of other molecules (par. 97).
	Eisenthal (‘709) teaches that tuning the second harmonic light with an electronic transition of molecules of interest provides an enhanced optical signal that improves detection of a smaller quantity of biomolecules (par. 17-18).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Nguyen et al., measuring resonant second harmonic intensity emitted from the analyte of interest as taught by Eisenthal (‘296), in order to provide an enhanced optical signal and improve detection of a small quantity of biomolecules as taught by Eisenthal (par. 18, ‘709).
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Nguyen, Eisenthal (‘296) and Eisenthal (‘709) are similarly drawn to detection of interaction between molecules by measuring resonant second harmonic intensity.
	With respect to claim 5, Nguyen et al. teach the antibody immobilized on a support (biotinylated lipid bilayer is formed on a prism surface support, pg. 202, right .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenthal (US 2014/0248709) in view of Liscindini et al. (US 2011/0236998) further in view of Salafsky (US 2005/0118731).
Eisenthal teaches a detection system comprising: 
a laser that generates incident light at a first frequency (par. 6 and 17); 
a substrate assembly having an optical element that directs light and a support layer that supports the sample and interacting molecule, wherein the substrate receives incident light at the first frequency of the laser (support vessel is the support layer and an optical element for directing light from the light source to the vessel form the claimed substrate assembly, par. 57-59; optical element is under the reaction vessel and the reaction vessel is an enclosure, therefore the sample and interacting molecule are present, and considered supported, between the support layer, par. 36); 
a detection assembly that receives emitted light from the substrate assembly and detects a second harmonic signal corresponding to emitted light having a second frequency equal to twice the first frequency (par. 23 and 39); and a processing assembly that receives the second harmonic signal and determines a quantity of the analyte of interest (par. 23, 39 and 40).
Eisenthal teaches that the optical element directs light into and from the system (par. 36), but fails to teach the optical element being a prism.
Salafsky teaches a method of detecting an analyte of interest comprising:

incubating the sample and antibody under conditions sufficient to allow binding of the analyte of interest to the antibody (probe binds to test molecule, par. 35; par. 38); and
detecting the binding of the analyte of interest to the antibody using a label-free (no labels required, par. 9 and 58) second harmonic direct detection system (nonlinear optical technique, par. 39; change in nonlinear light which is change in intensity or wavelength in the second harmonic beam detected directly due to binding, par. 40; par. 28), wherein the detection system comprises:
a laser that generates incident light at a first frequency (par. 252); a substrate assembly having an optical prism and a support layer that supports the sample and antibody between the support layer and the prism, wherein the substrate receives incident light at the first frequency of the laser (par. 253 and 256); a detection assembly that receives emitted light from the substrate assembly and detects a second harmonic signal corresponding to emitted light having a second frequency equal to twice the first frequency (par. 254); and a processing assembly that receives the second harmonic signal and determines a quantity of the analyte of interest (par. 255), in order to guide light to a surface (par. 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the optical element in the method of Eisenthal et al. in view of Liscindini et al., a prism as taught by Salafsky because Eisenthal et al. is generic with respect to the optical element that can be incorporated into the detection system and one would be motivated to use the appropriate optical 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Eisenthal and Salafsky are similarly drawn to directing light to a sample for measuring second harmonic intensity from the sample.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenthal (US 2014/0248709) in view of Liscindini et al. (US 2011/0236998) further in view of Salafsky (US 2005/0118731), as applied to claim 11, further in view of Rimke et al. (US 2010/0177307).
 Eisenthal in view of Liscindini et al. further in view of Salafsky teach a second harmonic imaging method of detecting light from a sensor having a first surface that produces emitted light from the substrate assembly (Eisenthal, light is emitted from the optical element of the substrate assembly, par. 36), but fail to teach the emitted light from the first surface of the sensor optically heterodyned to amplify the second harmonic signal.
Rimke et al. teach heterodyning a second harmonic signal that amplifies the signal (par. 17, 38 and 46), in order to provide noise-free detection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Eisenthal in view of Liscindini et al. further in view of Salafsky, light optically heterodyning the second harmonic signal as taught by Rimke et al., in order to provide a noise-free detection signal.
.

	Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art fails to teach the first surface of a sensor used in second-harmonic imaging covered with a silicon oxide sol-gel film to create a self-contained heterodyne optical arrangement.

Response to Arguments
Applicant’s arguments filed 23 July 2021, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new limitation of detecting in a label free system by measuring the resonant second harmonic intensity emitted from the analyte of interest and the teachings of Eisenthal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MELANIE BROWN/           Primary Examiner, Art Unit 1641